Exhibit 99.1 UNITED STATES BANKRUPTCY COURT NORTHERN DISTRICT OF GEORGIA NEWNAN DIVISION } CASE NUMBER } 02-10835 } The NewPower Company, et. al. } JUDGEW. Homer Drake, Jr. } DEBTORS } CHAPTER 11 DEBTOR’S MONTHLY FINANCIAL REPORTS (BUSINESS) FOR THE PERIOD FROM 9/30/2007 to 10/31/2007 Comes now the above-named debtor and files its Periodic Financial Reports in accordance with the Guidelines established by the United States Trustee and FRBP 2015. Paul Ferdinands Attorney for Debtor Debtor’s Address Attorney’s Address and Phone Number and Phone Number P.O. Box 17296 Stamford, CT 06907 Tel:(203) 329-8412 191 Peachtree St. Atlanta, GA 30303 Tel:(404) 572-4600 NewPower Holdings, Inc. Case Number:02-10835 Post Petition Totals For Period from September 30, 2007 to October 31, 2007 Opening Cash Balance – 8/31/07 $1,662 Inflows: Customer Collections Collateral Returned -Sureties -Security Deposits Sale Proceeds/Interest Income/Other 4 Total Inflows 4 Distribution of Outflows Outflows: NewPower Holdings, Inc. The NewPower Company Post Petition: Professionals – Bankruptcy 0 0 Consulting Fees Lockbox Fees 0 0 Supplies & Misc Rent 0 0 Insurance 60 60 Utilities (Heat, Hydro, Phone, etc.) Payroll (including tax payments & fees) 17 17 T&E Reimbursements State Tax Payments Distribution to Equity Total Outflows 78 78 Net Cash Flows (74) Closing Cash Balance $1,588 Amount of Cash Balance in Reserve for Classes 8-12 Attachment 1 NewPower Holdings, Inc. Case Number:02-10835 Monthly Accounts Receivable Aging and Reconciliation For Period from September 30, 2007 to October 31, 2007 Amounts in $000’s Accounts Receivable at Petition Date: $ 75,200 Beginning of Month Balance* - Gross $ 13,476 (per 9/30/07 G/L) PLUS:Current Month New Billings — LESS:Collections During the Month — End of Month Balance – Gross $ 13,476 (per 10/31/07 G/L) Allowance for Doubtful Accounts (13,476) End of Month Balance – Net of Allowance $— Note:The accounts receivable aging below relates only to deliveries to customers subsequent to the June 11, 2002 petition date. AR Aging for Post Petition Receivables Current > 30 days > 60 days Total $- $- $111 $111 Attachment 2 NewPower Holdings, Inc. Case Number:02-10835 Monthly Accounts Payable and Secured Payments Report For Period from September 30, 2007 to October 31, 2007 Amounts in $000’s See attached System Generated A/P reports as of 10/31/2007 (Attachments 2A and 2B) Beginning of Period Balance $ 59 (per 9/30/07 G/L) PLUS:New Indebtedness Incurred 22 LESS:Amounts Paid on A/P & taxes (26) End of Month Balance $56 (per 10/31/07 G/L) Exhibit 2A The New Power CompanyVendor Balance Detail As of October 31, 2007 Type Date Amount Balance AT&T 0.00 Bill 10/28/2007 10.60 10.60 Bill Pmt -Check 10/28/2007 -10.60 0.00 Total AT&T 0.00 0.00 epiq Systems 0.00 Bill 10/28/2007 433.60 433.60 Bill Pmt -Check 10/28/2007 -433.60 0.00 Total epiq Systems 0.00 0.00 Kaster Moving Co. Inc. 0.00 Bill 10/28/2007 82.50 82.50 Bill Pmt -Check 10/28/2007 -82.50 0.00 Total Kaster Moving Co. Inc. 0.00 0.00 Mr. Gene Shanks 0.00 Bill 10/28/2007 10,000.00 10,000.00 Bill Pmt -Check 10/28/2007 -10,000.00 0.00 Total Mr. Gene Shanks 0.00 0.00 Mr. Richard Weill 0.00 Bill 10/28/2007 10,000.00 10,000.00 Bill Pmt -Check 10/28/2007 -10,000.00 0.00 Total Mr. Richard Weill 0.00 0.00 TOTAL 0.00 0.00 20526.7 -20526.7 Exhibit 2B The New Power Company Unpaid Vendor Detail As of October 31, 2007 Name Balance Franchise Tax Liability 55,465.00 Payroll Tax Liability 57.00 55,522.00 Attachment 3 NewPower Holdings, Inc. Case Number:02-10835 Inventory and Fixed Assets Report For Period from September 30, 2007 to October 31, 2007 Amounts in $000’s Inventory Report Inventory Balance at Petition Date $ 15,587 Inventory at Beginning of Period $ — (per 9/30/07 G/L) PLUS:Inventory Purchased — LESS:Inventory Used or Sold — End of Month Balance $ — (per 10/31/07/G/L) Inventory is generally costed at the lower of cost or market.By the end of July 2002 we had sold all of our gas inventory either to retail customers or financial buyers as part of our asset sales. Fixed Asset Report Book Value at Petition Date $ 1,238 Our fixed assets at petition date consisted of office furniture and equipment.These assets were transferred to our lessor in June 2002 as part of the settlement of our lease obligation. Fixed Assets at Beginning of Period $ — Less:Depreciation Expense — Less:Dispositions — Add:Purchases — Fixed Assets at End of Period $ — Attachment 4 Page 1 of 3 Name of Debtor: NewPower Holdings Inc. Case #: 02-10835 Reporting Period: 10/01/2007 – 10/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA #021000021 Account Name: The New Power Company Concentration Account Account Number: Purpose of Account: Concentration Account Beginning Balance $553,172.59 Total Deposits $2,035.75 Total Payments $72,672.32 Closing Balance $482,536.02 Service Charges $79.93 First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page 2 of 3 Name of Debtor: NewPower Holdings Inc. Case #: 02-10835 Reporting Period: 10/01/2007 – 10/31/2007 Name of Bank: JP Morgan Chase Branch: New York ABA #021000021 Account Name: The New Power Company Account Number: Purpose of Account: Money Market Beginning Balance $ 1,127,886.18 Total Deposits $1,812.40 Interest Income Total Payments $5,308.18 Payroll Taxes Closing Balance $ 1,124,390.40 Service Charges $— First Check issued this Period N/A Last Check issued this Period N/A Total # of checks issued this Period N/A Attachment 4 Page 3 of 3 Name of Debtor: NewPower Holdings Inc. Case #: 02-10835 Reporting Period: 10/01/2007 – 10/31/2007 Name of Bank: JP Morgan Chase Branch: Syracuse, NY Account Name: The New Power Company Account Number: Purpose of Account: Controlled Disbursements (A/P) Beginning Balance $0.00 Total Deposits $ 72,672.32 Total Payments $ 72,672.32 Closing Balance $0.00 Service Charges N/A First Check issued this Period 201129 Last Check issued this Period 201138 Total # of checks issued this Period 10 Exhibit 5 The New Power Company Check Detail October 2007 Num Date Name Paid Amount 201129 10/15/2007 M. Patricia Foster 3,704.73 201130 10/15/2007 CT Commissioner of Revenue Services 504.16 wire 10/15/2007 United States Treasury 2,654.08 201131 10/29/2007 M. Patricia Foster 3,704.72 201132 10/28/2007 Mr. Gene Shanks 10,000.00 201133 10/28/2007 Mr. Richard Weill 10,000.00 201134 10/28/2007 Kaster Moving Co. Inc. 82.50 201135 10/28/2007 AT&T 10.60 201136 10/28/2007 epiq Systems 433.60 wire 10/28/2007 United States Treasury 2,654.10 201138 10/28/2007 CT Commissioner of Revenue Services 504.16 Attachment 6 NewPower Holdings, Inc. Case Number:02-10835 Monthly Tax Report For Period from September 30, 2007 to October 31, 2007 Amounts in $000’s Taxes Paid During the Month Employment Taxes 6.3 Connecticut State Tax Taxes Owed and Due Payroll Tax Liability — Attachment 7A NewPower Holdings, Inc. Case Number:02-10835 Summary of Officer Compensation/Summary of Personnel and Insurance Coverages For Period from September 30, 2007 to October 31, 2007 Amounts in $000’s Summary of Officer Compensation See supplemental attachment. Personnel Report Full Time Part Time # of Employees at beginning of period 1 # hired during the period — — # terminated/resigned during period — — # employees on payroll – end of period 0 1 # of employees on temporary consulting assignments 0 Confirmation of Insurance See supplemental attachment.* *Omitted Attachment 7B (Supplemental) Payments made to insiders 10/1/07 – 10/31/07 Payments are in gross amts Title Amount Date Type M Patricia Foster President & CEO $ 5,208.33 10/15/2007 Salary for pay period 10/01 – 10/15 $ 5,208.33 10/28/2007 Salary for pay period 10/16 – 10/31 Gene Shanks Director $ 10,000.00 10/26/2007 Semi Annual Board Fee Richard Weill Director $ 10,000.00 10/26/2007 Semi Annual Board Fee $ 30,416.67 Attachment 8 NewPower Holdings, Inc. Case Number:02-10835 Significant Developments During Reporting Period For Period from September 30, 2007 to October 31, 2007 none 15
